Citation Nr: 9901756	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  92-05 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1953 to April 
1954.  This case was remanded by the Board of Veterans' 
Appeals (Board) in February 1993 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, for additional development.  The case has been returned 
to the Board for further appellate action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans death from 
bronchopneumonia was not due to chronic ethanolism but was 
due to continued problems related to chronic service-
connected sarcoidosis..


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
files.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the appellants claim for service 
connection for the cause of the veterans death is not well 
grounded.


FINDING OF FACT

The appellants claim for entitlement to service connection 
for the cause of the veterans death is not plausible.


CONCLUSION OF LAW

The appellants claim for service connection for the cause of 
the veterans death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

According to April 1990 records from Mary Immaculate 
Hospital, the veteran was in full cardiac arrest when he was 
taken by ambulance to the hospital; he died prior to his 
arrival at the Hospital Emergency Room.  

According to the death certificate, the veteran died in April 
1990, at the age of 58, from bronchopneumonia due to chronic 
ethanolism.  At the time of his death, the veteran was 
service-connected for sarcoidosis involving the chest, liver, 
and eyes and assigned a 40 percent evaluation.

An August 1994 memorandum from two VA physicians is also on 
file.  The physicians, who indicated that they reviewed the 
claims files, noted that the veteran had had a long history 
of cigarette smoking and alcohol abuse, that several chest X-
rays in the 1980s were reported as normal, and that the 
veterans sarcoidosis appeared to have been in remission.  
They concluded that the major contributory causes of the 
bronchopneumonia included the veterans alcohol abuse and 
long history of cigarette smoking.

According to a June 1998 memorandum from another VA 
physician, who specialized in pulmonary disease and had 
reviewed the claims files, a diagnosis of sarcoidosis was 
made in the 1950s and there was no medical evidence of active 
sarcoidosis after 1960.  Consequently, it was concluded that 
there was no evidence that the veterans death was caused or 
hastened by sarcoidosis.

The record does not suggest and neither the appellant nor her 
representative has contended that ethanolism was incurred in 
or aggravated by service or was proximately due to or the 
result of service-connected disability.

Service medical records do not show evidence of 
bronchopneumonia.  Although it is contended that the 
veterans death in April 1990 from bronchopneumonia was due 
to active residuals of his service-connected sarcoidosis, 
there is no medical evidence of record supporting this 
contention.  The death certificate indicates that the fatal 
pneumonia was due to ethanolism, and the August 1994 and June 
1998 VA memoranda, which are based on a review of the claims 
files, support the conclusion that the veterans service-
connected sarcoidosis did not cause or contribute 
substantially or materially to cause the veterans death. 

The only evidence supportive of the appellants claim is the 
theory advanced by the appellant herself; however, as a 
layperson, she is not competent to provide evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In light of these circumstances, the 
Board must conclude that the claim for service connection for 
cause of the veterans death is not well grounded.

Even though the Board has denied the claim on a ground 
different from that of the RO, that is, whether the claim is 
well grounded rather than whether the appellant is entitled 
to prevail on the merits, the appellant has not been 
prejudiced by the Boards decision.  In assuming that the 
claim is well grounded, the RO accorded the appellant greater 
consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellants claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for the cause of the veterans death is 
denied. 



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
